The State, through C. S. Vowell, the able district attorney who prosecuted in this case, has filed a motion for rehearing in which it urged (1st) that we were in error in holding that the State could not exercise a peremptory challenge upon a juror after he had been selected by both parties and sworn in a capital case but before the jury was completed and the defendant had pled to the indictment; (2nd) that the opinions are erroneous which announce that the trial court cannot under such circumstances stand a juror aside upon a challenge based upon causes which show such juror's disqualification which were not known to exist when the juror was accepted.
A decision of the last question is not called for in the present case. It is unnecessary to go into an investigation of the matter now and would demand a review of many former opinions from our own courts, and an examination of the statutes of other states from *Page 94 
which authorities are cited. However, it raises an interesting and important question which it may be necessary to consider at some future time.
In the present case the bill of exceptions shows that the State, over appellant's objection, was permitted to peremptorily challenge a juror who had already been accepted by both sides and sworn. We feel quite sure this procedure was improper and not sustained by decisions from our own State. Horbach v. State, 43 Texas Rep. 242; Drake v. State,5 Tex. Crim. 649.
The motion for rehearing is overruled.
Overruled.